 1
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT
 8                             CENTRAL DISTRICT OF CALIFORNIA
 9
10   A. EDWARD EZOR,                          )     NO. CV 19-4020-JVS (AGR)
                                              )
11                        Plaintiff,          )
                                              )     ORDER ACCEPTING FINDINGS AND
12       v.                                   )     RECOMMENDATIONS OF UNITED
                                              )     STATES MAGISTRATE JUDGE
13   JACKIE LACEY, et al.                     )
                                              )
14                        Defendants.         )
                                              )
15
16            Pursuant to 28 U.S.C. § 636, the Court has reviewed the complaint, records on
17   file, the Report and Recommendation of the United States Magistrate Judge
18   (“Report”) and the Objections. Further, the Court has engaged in a de novo review of
19   those portions of the Report to which Plaintiff has objected. The Court accepts the
20   findings and recommendation of the magistrate judge.
21            By order dated August 15, 2019, the District Judge Klausner denied Plaintiff’s
22   motion to recuse Magistrate Judge Rosenberg. (Dkt. No. 26.)
23            In his objections, Plaintiff advises the court that, on September 11, 2019, he
24   filed a petition for extraordinary writ of mandamus in the United States Supreme
25   Court in which he seeks an order directing the Superior Court to dismiss the state
26   criminal case against him or, in the alternative, disqualify the Los Angeles County
27   District Attorney’s Office and substitute the Attorney General of California as
28   prosecutors. Plaintiff states that his petition remains pending before the United
     States Supreme Court. According to the petition, Superior Court Judge Veals
 1   conducted hearings and denied the motion. On April 12, 2019, the California Court of
 2   Appeal denied a petition for writ of mandate. On May 1, 2019, the California
 3   Supreme Court denied the petition for review and application for stay.
 4           Plaintiff’s objections to the Report are without merit.
 5           IT IS ORDERED that Defendant Judge Veals’ motion to dismiss the complaint
 6   is granted without leave to amend.
 7           IT IS FURTHER ORDERED that Defendants Lacey and Howick’s motion to
 8   dismiss the complaint is granted with leave to file a First Amended Complaint based
 9   on allegations of prosecutorial access to privileged defense information as described
10   in the Report.
11           If Plaintiff chooses to file a First Amended Complaint, it must be filed within 30
12   days after entry of this Order, it must bear the docket number assigned to this case,
13   be labeled “First Amended Complaint,” and be complete in and of itself without
14   reference to the original complaint, attachment, pleading or other documents.
15           The Clerk is DIRECTED to provide Plaintiff with a blank civil rights complaint
16   form.
17           Plaintiff is advised that if he fails to file a timely First Amended Complaint
18   within 30 days after the entry of this order, this action may be dismissed.
19
20
21   DATED: October 24, 2019
                                                            JAMES V. SELNA
22                                                     United States District Judge
23
24
25
26
27
28

                                                   2
